Exhibit 10.15

SEVERANCE PROTECTION AND NON-COMPETITION AGREEMENT

THIS SEVERANCE PROTECTION AND NON-COMPETITION AGREEMENT (the “Agreement”) made
as of March 8, 1999, by and between ABC BANCORP (the “Company”), a Georgia
corporation, and JON S. EDWARDS (the “Executive”), an individual resident of the
State of Georgia.

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
it is essential and in the best interest of the Company and its shareholders to
retain the services of the Executive in the event of a threat or occurrence of a
Change in Control (as hereinafter defined) and to ensure his continued
dedication and efforts in such event without undue concern for his personal
financial and employment security;

WHEREAS, in order to induce the Executive to remain in the employ of the Company
in the event of a threat or the occurrence of a Change in Control, the Company
desires to enter into this Agreement with the Executive to provide the Executive
with certain benefits in the event his employment is terminated as a result of,
or in connection with, a Change in Control and to provide the Executive with
certain other benefits whether or not the Executive’s employment is terminated;
and

WHEREAS, in consideration for the benefits provided to the Executive hereunder
and as an inducement to the Company providing such benefits, the Executive
agrees that it is reasonable and fair to enter into certain restrictive
covenants as hereinafter set forth.

NOW, THEREFORE, in consideration of the respective agreements of the parties
contained herein, it is agreed as follows:

1.         Term of Agreement. This Agreement shall commence as of March 8, 1999
and shall continue in effect until March 8, 2000; provided, however, that
commencing on March 8, 2000, and on each March 8 thereafter, the term of this
Agreement shall automatically be extended for one (1) year unless either the
Company or the Executive shall have given written notice to the other at least
ninety (90) days prior thereto that the term of this Agreement shall not be so
extended; and provided, further, however, that notwithstanding any such notice
by the Company not to extend, the term of this Agreement shall not expire prior
to the expiration of twelve (12) months after the occurrence of a Change in
Control.


 



--------------------------------------------------------------------------------

2.         Definitions.

2.1.      Accrued Compensation. For purposes of this Agreement, “Accrued
Compensation” shall mean an amount which shall include all amounts earned or
accrued through the “Termination Date” (as hereinafter defined) but not paid as
of the Termination Date, including, without limitation, (i) base salary, (ii)
reimbursement for reasonable and necessary expenses incurred by the Executive on
behalf of the Company during the period ending on the Termination Date, (iii)
vacation pay, and (iv) bonuses and incentive compensation (other than the “Pro
Rata Bonus” (as hereinafter defined)).

2.2.      Base Amount. For purposes of this Agreement, “Base Amount” shall mean
the greater of the Executive’s annual base salary (a) at the rate in effect on
the Termination Date or (b) at the highest rate in effect at any time during the
ninety (90) day period prior to the Change in Control, and shall include all
amounts of his base salary that are deferred under the qualified and
non-qualified employee benefit plans of the Company or any other agreement or
arrangement.

2.3.      Bonus Amount. For purposes of this Agreement, “Bonus Amount” shall
mean the average of the annual bonuses paid or payable to the Executive during
the three (3) full fiscal years ended prior to the Termination Date or, if
greater, the three full fiscal years ended prior to the Change in Control (or,
in each case, such lesser period for which annual bonuses were paid or payable
to the Executive).

2.4.      Cause. For purposes of this Agreement, a termination of employment is
for “Cause” if the Executive has been convicted of a felony or a felony
prosecution has been brought against the Executive or if the termination is
evidenced by a resolution adopted in good faith by two-thirds of the Board that
the Executive (a) intentionally and continually failed substantially to perform
his reasonably assigned duties with the Company (other than a failure resulting
from the Executive’s incapacity due to physical or mental illness or from the
Executive’s assignment of duties that would constitute “Good Reason” as
hereinafter defined) which failure continued for a period of at least thirty
(30) days after a written notice of demand for substantial performance has been
delivered to the Executive specifying the manner in which the Executive has
failed substantially to perform, or (b) intentionally engaged in conduct which
is demonstrably and materially injurious to the Company; provided, however, that
(i) where the Executive has been terminated for Cause because a felony
prosecution has been brought against him and no conviction or plea of guilty or
plea of nolo contendere or its equivalent results therefrom, then said
termination shall no longer be deemed to have been for Cause and the Executive
shall be entitled to all the benefits provided by Section 3.1(b) hereof from and
after the date on which the prosecution of the Executive has been dismissed or a
judgement of acquittal has been entered, whichever shall first occur; and (ii)
no termination of the Executive’s employment shall be for Cause as set forth in
clause (b) above until (x) there shall have been delivered to the Executive a
copy of a written notice setting forth that the Executive was guilty of the
conduct set forth in clause (b) and specifying the particulars thereof in
detail, and (y) the Executive shall have been provided an opportunity to be
heard in person by the Board (with the assistance of the Executive’s counsel if
the Executive so desires). No act, nor failure to act, on


 



--------------------------------------------------------------------------------

the Executive’s part, shall be considered “intentional” unless the Executive has
acted or failed to act, with a lack of good faith and with a lack of reasonable
belief that the Executive’s action or failure to act was in the best interest of
the Company.

2.5.      Change in Control. For purposes of this Agreement, a “Change in
Control” shall have occurred if:

(a)       a majority of the directors of the Company shall be persons other than
persons: (A) for whose election proxies shall have been solicited by the Board,
or (B) who are then serving as directors appointed by the Board to fill
vacancies on the Board caused by death or resignation (but not by removal) or to
fill newly-created directorships;

(b)      a majority of the outstanding voting power of the Company shall have
been acquired or beneficially owned (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934, as amended, or any successor rule thereto) by
any person (other than the Company, a subsidiary of the Company or the
Executive) or Group (as defined below), which Group does not include the
Executive; or

(c)       there shall have occurred:

(A)      a merger or consolidation of the Company with or into another
corporation (other than (1) a merger or consolidation with a subsidiary of the
Company or (2) a merger or consolidation in which (aa) the holders of voting
stock of the Company immediately prior to the merger as a class continue to hold
immediately after the merger at least a majority of all outstanding voting power
of the surviving or resulting corporation or its parent and (bb) all holders of
each outstanding class or series of voting stock of the Company immediately
prior to the merger or consolidation have the right to receive substantially the
same cash, securities or other property in exchange for their voting stock of
the Company as all other holders of such class or series);

(B)      a statutory exchange of shares of one or more classes or series of
outstanding voting stock of the Company for cash, securities or other property;

(C)      the sale or other disposition of all or substantially all of the assets
of the Company (in one transaction or a series of transactions); or

(D)      the liquidation or dissolution of the Company;

unless more than twenty-five percent (25%) of the voting stock (or the voting
equity interest) of the surviving corporation or the corporation or


 



--------------------------------------------------------------------------------

other entity acquiring all or substantially all of the assets of the Company (in
the case of a merger, consolidation or disposition of assets) or of the Company
or its resulting parent corporation (in the case of a statutory share exchange)
is beneficially owned by the Executive or a Group that includes the Executive.

2.6.      Group. For purposes of this Agreement, “Group” shall mean any two or
more persons acting as a partnership, limited partnership, syndicate, or other
group acting in concert for the purpose of acquiring, holding or disposing of
voting stock of the Company.

2.7.      Company. For purposes of this Agreement, “Company” shall mean ABC
Bancorp and shall include each of its subsidiaries and its “Successors and
Assigns” (as hereinafter defined).

2.8.      Disability. For purposes of this Agreement, “Disability” shall mean a
physical or mental infirmity which impairs the Executive’s ability to
substantially perform his duties with the Company for a period of one hundred
eighty (180) consecutive days and the Executive has not returned to his full
time employment prior to the Termination Date as stated in the “Notice of
Termination” (as hereinafter defined).

2.9.      Good Reason.

2.9.1.   For purposes of this Agreement, “Good Reason” shall mean a good faith
determination by the Executive, in the Executive’s sole and absolute judgment,
that any one or more of the following events has occurred, without the
Executive’s express written consent, after a Change in Control:

(a)       a change in the Executive’s reporting responsibilities, titles or
offices as in effect immediately prior to the Change of Control, or any removal
of the Executive from, or any failure to re-elect the Executive to, any of such
positions which has the effect of diminishing the Executive’s responsibility or
authority;

(b)       a reduction by the Company in the Executive’s base salary as in effect
immediately prior to the Change of Control or as the same may be increased from
time to time or a change in the eligibility requirements or performance criteria
under any bonus, incentive or compensation plan, program or arrangement under
which the Executive is covered immediately prior to the Change of Control which
adversely affects the Executive;

(c)       the Company requires the Executive to be based anywhere other than
within fifty (50) miles of the Executive’s job location at the time of the
Change of Control, provided that if the Executive’s job location at such time is
not within fifty (50) miles of the Company’s


 



--------------------------------------------------------------------------------

principal executive offices, then the Company may thereafter require the
Executive to be based within such fifty (50) mile radius without such event
constituting Good Reason hereunder;

(d)       without replacement by a plan providing benefits to the Executive
equal to or greater than those discontinued, the failure by the Company to
continue in effect, within its maximum stated term, any pension, bonus,
incentive, stock ownership, purchase, option, life insurance, health, accident
disability, or any other employee benefit plan, program or arrangement, in which
the Executive is participating at the time of the Change of Control, or the
taking of any action by the Company that would adversely affect the Executive’s
participation or materially reduce the Executive’s benefits under any of such
plans;

(e)       the taking of any action by the Company that would materially
adversely affect the physical conditions existing at the time of the Change of
Control in or under which the Executive performs his employment duties, provided
that the Company may take action with respect to such conditions after a Change
in Control so long as such conditions are at least commensurate with the
conditions in or under which an officer of the Executive’s status would
customarily perform his employment duties; or

(f)       a material change in the fundamental business philosophy, direction,
and precepts of the Company and its subsidiaries, considered as a whole, as the
same existed prior to the Change of Control.

2.9.2.   Any event described in subsection 2.9.1 (a) through (f) which occurs
prior to a Change in Control but which the Executive reasonably demonstrates (A)
was at the request of a third party who has indicated an intention, or taken
steps reasonably calculated, to effect a Change in Control or (B) otherwise
arose in connection with, or in anticipation of, a Change in Control which
actually occurs, shall constitute Good Reason for purposes hereof,
notwithstanding that it occurred prior to a Change in Control.

2.9.3.   The Executive’s right to terminate his employment pursuant to this
Section 2.9 shall not be affected by his incapacity due to physical or mental
illness.

2.10.    Notice of Termination. For purposes of this Agreement, “Notice of
Termination” shall mean a written notice of termination from the Company,
following a Change in Control, of the Executive’s employment which indicates the
specific termination provision in this Agreement relied upon and which sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated.


 



--------------------------------------------------------------------------------

2.11.    Pro Rata Bonus. For purposes of this Agreement, “Pro Rata Bonus” shall
mean an amount equal to the Bonus Amount multiplied by a fraction the numerator
of which is the number of days in the fiscal year through the Termination Date
and the denominator of which is 365.

2.12.    Successors and Assigns. For purposes of this Agreement, “Successors and
Assigns” shall mean a corporation or other entity acquiring all of substantially
all the assets and business of the Company (including this Agreement) whether by
operation of law or otherwise.

2.13.    Termination Date. For purposes of this Agreement, “Termination Date”
shall mean in the case of the Executive’s death, his date of death, in the case
of Good Reason, the last day of employment, and in all other cases, the date
specified in the Notice of Termination; provided, however, that if the
Executive’s employment is terminated by the Company for Cause or due to
Disability, the date specified in the Notice of Termination shall be at least
thirty (30) days from the date the Notice of Termination is given to the
Executive, provided that in the case of Disability the Executive shall not have
returned to the full-time performance of his duties during such period of at
least thirty (30) days.

3.         Termination of Employment.

3.1.      Severance Benefits. If, during the term of this Agreement, the
Executive’s employment with the Company shall be terminated within twelve (12)
months following a Change in Control, the Executive shall be entitled to the
following compensation and benefits:

(a)       If the Executive’s employment with the Company shall be terminated (i)
by the Company for Cause or Disability, (ii) by reason of the Executive’s death,
or (iii) by the Executive other than for Good Reason, the Company shall pay to
the Executive the Accrued Compensation and, if such termination is by the
Company other than for Cause, a Pro Rata Bonus.

(b)      If the Executive’s employment with the Company shall be terminated for
any reason other than as specified in Section 3.1(a), the Executive shall be
entitled to the following:

(i)        the Company shall pay the Executive all Accrued Compensation and a
Pro-Rata Bonus;

(ii)      the Company shall pay the Executive as severance pay and in lieu of
any further compensation for periods subsequent to the Termination Date an
amount in cash equal to one times the sum of (A) the Base Amount and (B) the
Bonus Amount;

(iii)     for a number of months equal to twelve (12) (the “Continuation
Period”), the Company shall at its expense continue on behalf of the Executive
and his dependents and beneficiaries the life


 



--------------------------------------------------------------------------------

insurance, disability, medical, dental and hospitalization benefits generally
provided to the Company’s non-executive salaried employees at any time during
the 90-day period prior to the Change in Control or at any time thereafter. The
Company’s obligation hereunder with respect to the foregoing benefits shall be
limited to the extent that the Executive obtains any such benefits pursuant to a
subsequent employer’s benefit plans, in which case the Company may reduce the
coverage of any benefits it is required to provide the Executive hereunder as
long as the aggregate coverages and benefits of the combined benefit plans is no
less favorable to the Executive than the coverages and benefits required to be
provided hereunder. This subsection (iii) shall not be interpreted so as to
limit any benefits to which the Executive or his dependents or beneficiaries may
be entitled under any of the Company’s employee benefit plans, programs or
practices following the Executive’s termination of employment, including,
without limitation, retiree medical and life insurance benefits;

(iv)      the Company shall pay an amount in cash equal to the excess, if any,
of (A) the Supplemental Retirement Benefit (as defined below) had (w) the
Executive remained employed by the Company for an additional one (1) complete
year of credited service, (x) his annual compensation during such period been
equal to his Base Salary and the Bonus Amount, (y) the Company made employer
contributions to each defined contribution plan, if any, in which the Executive
was a participant at the Termination Date (in an amount equal to the amount of
such contribution for the plan year immediately preceding the Termination Date)
and (z) he been fully (100%) vested in his benefit under each retirement plan,
if any, in which the Executive was a participant, over (B) the lump sum
actuarial equivalent of the aggregate retirement benefit, if any, the Executive
is actually entitled to receive under such retirement plans. For purposes of
this subsection (iv), the “Supplemental Retirement Benefit” shall mean the lump
sum actuarial equivalent of the aggregate retirement benefit the Executive would
have been entitled to receive under the Company’s supplemental and other
retirement plans, if any; and

(v)       the restrictions on any outstanding incentive awards (including
restricted stock and granted performance shares or units) under any incentive
plan or arrangement shall lapse and such incentive award shall become 100%
vested, all stock options and stock appreciation rights granted to the Executive
shall become immediately exercisable and shall become 100% vested, and all
performance units granted to the Executive shall become 100% vested, provided
that to the extent that all or any part of any such incentive award or stock
option or stock appreciation right or performance unit is not exercisable or
does not vest within four (4) years from the Termination Date, then to that
extent (but only to that extent)


 



--------------------------------------------------------------------------------

there shall be no acceleration of vesting or lapse of restrictions under this
Section 3.1(b)(v).

(c)       The amounts provided for in Sections 3.1(a) and 3.1(b)(i), (ii) and
(iv) shall be paid in twelve (12) equal monthly payments (without interest) on
the first day of each month commencing on the first day of the month immediately
following Executive’s Termination Date.

(d)      The Executive shall not be required to mitigate the amount of any
payment provided for in this Agreement by seeking other employment or otherwise
and no such payment shall be offset or reduced by the amount of any compensation
or benefits provided to the Executive in any subsequent employment except as
provided in Section 3.1(b)(iii).

3.2.      Payments in Lieu of Other Severance Benefits. The severance pay and
benefits provided for in this Section 3 shall be in lieu of any other severance
or termination pay to which the Executive may be entitled under any Company
severance or termination plan, program, practice or arrangement.

3.3.      Other Compensation and Benefits. The Executive’s entitlement to any
other compensation or benefits shall be determined in accordance with the
Company’s employee benefit plans and other applicable programs, policies and
practices then in effect.

4.         Notice of Termination. Following a Change in Control, any purported
termination of the Executive’s employment by the Company shall be communicated
by Notice of Termination to the Executive. For purposes of this Agreement, no
such purported termination shall be effective without such Notice of
Termination.


 



--------------------------------------------------------------------------------

5.         Excess Parachute Payments.

5.1.      Excise Tax. Notwithstanding anything contained herein to the contrary,
if any portion of the payments and benefits provided hereunder and benefits
provided to, or for the benefit of, the Executive under any other plan or
agreement of the Company (such payments or benefits are collectively referred to
as the “Payments”) would be subject to the excise tax (the “Excise Tax”) imposed
under Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”)
or would be nondeductible by the Company pursuant to Section 280G of the Code,
the Payments shall be reduced (but not below zero) if and to the extent
necessary so that no portion of any Payment to be made or benefit to be provided
to the Executive shall be subject to the Excise Tax or shall be nondeductible by
the Company pursuant to Section 280G of the Code (such reduced amount is
hereinafter referred to as the “Limited Payment Amount”). Unless the Executive
shall have given prior written notice specifying a different order to the
Company to effectuate the Limited Payment Amount, the Company shall reduce or
eliminate the Payments, by first reducing or eliminating those payments or
benefits which are not payable in cash and then by reducing or eliminating cash
payments, in each case in reverse order beginning with payments or benefits
which are to be paid the farthest in time from the Determination (as hereinafter
defined). Any notice given by the Executive pursuant to the preceding sentence
shall take precedence over the provisions of any other plan, arrangement or
agreement governing the Executive’s rights and entitlements to any benefits or
compensation.

5.2.      Excise Tax Determination. An initial determination as to whether the
Payments shall be reduced to the Limited Payment Amount pursuant to the Plan and
the amount of such Limited Payment Amount shall be made by an accounting firm at
the Company’s expense selected by the Company which is designated as one of the
six largest accounting firms in the United States (the “Accounting Firm”). The
Accounting Firm shall provide its determination (the “Determination”), together
with detailed supporting calculations and documentation to the Company and the
Executive within thirty (30) days of the Termination Date, if applicable, and if
the Accounting Firm determines that no Excise Tax is payable by the Executive
with respect to a Payment or Payments, it shall furnish the Executive with an
opinion reasonably acceptable to the Executive that no Excise Tax will be
imposed with respect to any such Payment or Payments. Within ten (10) days of
the delivery of the Determination to the Executive, the Executive shall have the
right to dispute the Determination (the “Dispute”). If there is no Dispute, the
Determination shall be binding, final and conclusive upon the Company and the
Executive subject to the application of Section 5.3 below.

5.3.      Excess Payment. As a result of the uncertainty in the application of
Sections 4999 and 280G of the Code, it is possible that the Payments to be made
to, or provided for the benefit of, the Executive either have been made or will
not be made by the Company which, in either case, will be inconsistent with the
limitations provided in Section 5.1 (hereinafter referred to as an “Excess
Payment” or “Underpayment”, respectively). If it is established pursuant to a
final determination of a court or an Internal Revenue Service (the “IRS”)
proceeding which has been finally and conclusively resolved, that an Excess
Payment has been made, such Excess Payment shall be deemed for all purposes to
be a loan to the Executive made on the date the Executive received the Excess
Payment and the Executive shall repay the Excess Payment to the


 



--------------------------------------------------------------------------------

Company on demand (but not less than ten (10) days after written notice is
received by the Executive), together with interest on the Excess Payment at the
“Applicable Federal Rate” (as defined in Section 1274(d) of the Code) from the
date of the Executive’s receipt of such Excess Payment until the date of such
repayment. In the event that it is determined by (i) the Accounting Firm, the
Company (which shall include the position taken by the Company, or together with
its consolidated group, on its federal income tax return) or the IRS, (ii)
pursuant to a determination by a court, or (iii) upon the resolution to the
Executive’s satisfaction of the Dispute, that an Underpayment has occurred, the
Company shall pay an amount equal to the Underpayment to the Executive within
ten (10) days of such determination or resolution, together with interest on
such amount at the Applicable Federal Rate from the date such amount would have
been paid to the Executive until the date of payment.

6.         One Million Dollar Deduction Limit.

6.1.      Section 162(m). Notwithstanding anything contained herein to the
contrary, if any portion of the Payments would be nondeductible by the Company
pursuant to Section 162(m) of the Code, the Payments to be made to the Executive
in any taxable year of the Company shall be reduced (but not below zero) if and
to the extent necessary so that no portion of any Payment to be made or benefit
to be provided to the Executive in such taxable year of the Company shall be
nondeductible by the Company pursuant to Section 162(m) of the Code. The amount
by which any Payment is reduced pursuant to the immediately preceding sentence,
together with interest thereon at the Applicable Federal Rate, shall be paid by
the Company to the Executive on or before the fifth business day of the
immediately succeeding taxable year of the Company, subject to the application
of the limitations of the immediately preceding sentence and Section 5 hereof.
Unless the Executive shall have given prior written notice specifying a
different order to the Company to effectuate this Section 6, the Company shall
reduce or eliminate the Payments in any one taxable year of the Company by first
reducing or eliminating those payments or benefits which are not payable in cash
and then by reducing or eliminating cash payments, in each case in reverse order
beginning with payments or benefits which are to be paid the farthest in time
from the Section 162(m) Determination (as hereinafter defined). Any notice given
by the Executive pursuant to the preceding sentence shall take precedence over
the provisions of any other plan, arrangement or agreement governing the
Executive’s rights and entitlements to any benefits or compensation.

6.2.      Section 162(m) Determination. The determination as to whether the
Payments shall be reduced pursuant to Section 6.1 hereof and the amount of the
Payments to be made in each taxable year after the application of Sections 6.1
hereof shall be made by the Accounting Firm at the Company’s expense. The
Accounting Firm shall provide its determination (the “Section 162(m)
Determination”), together with detailed supporting calculations and
documentation to the Company and the Executive within thirty (30) days of the
Termination Date. The Section 162(m) Determination shall be binding, final and
conclusive upon the Company and the Executive.


 



--------------------------------------------------------------------------------

7.         Restrictive Covenants.

7.1.      Additional Consideration. The Executive acknowledges that (i) the
Company separately bargained and paid additional consideration for the
restrictive covenants herein; and (ii) the Company has provided certain benefits
to the Executive hereunder in reliance on such covenants in view of the unique
and essential nature of the services the Executive performs or will perform on
behalf of the Company and the irreparable injury that would befall the Company
should the Executive breach such covenants.

7.2.      Uniqueness of Services. The Executive further acknowledges that his
services are of a special, unique and extraordinary character and that his
position with the Company places or will place him in a position of confidence
and trust with employees of the Company and with the Company’s other
constituencies and allows him or will allow him access to Confidential
Information (as hereinafter defined).

7.3.      Reasonableness of Restrictions. The Executive further acknowledges
that the type and periods of restrictions imposed by the covenants in this
Section 7 are fair and reasonable and that such restrictions will not prevent
the Executive from earning a livelihood.

7.4.      Business of Company. The Executive further acknowledges that (a) the
Company, together with its subsidiaries, is engaged in the commercial banking
business; (b) the Company conducts its business activity in and throughout the
Area (as hereinafter defined); and (c) Competing Businesses (as hereinafter
defined) are engaged in businesses like and similar to the business of the
Company.

7.5.      Covenants. Having acknowledged the foregoing, the Executive covenants
and agrees with the Company that he will not, directly or indirectly:

(a)       while he is in the Company’s employ and through the period ending one
(1) year after the termination of his employment for any reason whatsoever
(whether voluntarily or involuntarily), disclose or use or otherwise exploit for
his own benefit, or the benefit of any other person, except as may be necessary
in the performance of his duties hereunder, any Confidential Information
disclosed to the Executive or of which the Executive became aware by reason of
his employment with or ownership in the Company;

(b)      while he is in the Company’s employ and through the period ending one
(1) year after the termination of his employment for Cause or Disability,
solicit or divert or appropriate to any Competing Business, directly or
indirectly, on his own behalf or in the service of or on behalf of any Competing
Business, or attempt to solicit or divert or appropriate to any such Competing
Business, within the Area, any person or entity who or which was a customer of
the Company at any time during the last twelve (12) months of the Executive’s
employment hereunder and with whom the Executive had contact during the term of
his employment;


 



--------------------------------------------------------------------------------

(c)       while he is in the Company’s employ and through the period ending one
(1) year after the termination of his employment for Cause or Disability, employ
or attempt to employ or assist anyone else in employing in any Competing
Business in the Area any officer, managerial or executive employee of the
Company (whether or not such employment is full time or is pursuant to a written
contract with the Company); and

(d)      while he is in the Company’s employ and through the period ending one
(1) year after the termination of his employment for Cause or Disability, engage
in or render any services to, or be employed by, any Competing Business in the
Area in the capacity of officer, managerial or executive employee, director,
consultant or shareholder (other than as the owner of less than one (1%) percent
of the shares of a publicly-owned corporation whose shares are traded on a
national securities exchange or in the over-the-counter market); provided,
however, that this subsection (iv) shall not prohibit or otherwise restrict the
Executive from accepting employment with a bank holding company that has a
banking subsidiary within the Area so long as the principal offices of such
holding company are outside the Area and the Executive’s place of employment is
also outside the Area.

7.6.      Return of Documents. The Executive agrees that upon the termination of
his employment for any reason whatsoever (whether voluntarily or involuntarily)
he will not take with him or retain without written authorization, and he will
promptly deliver to the Company, originals and all copies of all papers, files
or other documents containing any Confidential Information and all other
property belonging to the Company and in his possession or under his control.

7.7.      Area. For purposes of this Section 7, the term (a) “Area” means a
fifty (50) mile radius of the Company’s main office or the main office of any of
its subsidiaries; (b) “Competing Business” means the commercial banking
business; and (c) “Confidential Information” means any and all data and
information relating to the business of the Company (whether or not constituting
a trade secret) that is, has been or will be disclosed to the Executive or of
which the Executive became or becomes aware as a consequence of or through his
relationship with the Company and that has value to the Company and is not
generally known by its competitors; provided, however, that no information will
be deemed confidential unless it has been reduced to writing and marked clearly
and conspicuously as confidential information, or it is otherwise treated by the
Company as confidential. Confidential Information shall not include any data or
information that has been voluntarily disclosed to the public by the Company
(except where such public disclosure has been made without authorization by the
Company), or that has been independently developed and disclosed by others, or
that otherwise enters the public domain through lawful means. Confidential
Information includes, but is not limited to, information relating to the
Company’s financial affairs, processes, services, customers, employees or
employees’ compensation, accounting or marketing.


 



--------------------------------------------------------------------------------

7.8.      Injunctive Relief. The Executive acknowledges that irreparable loss
and injury would result to the Company upon the breach of any of the covenants
contained in this Section 7 and that damages arising out of such breach would be
difficult to ascertain. The Executive hereby agrees that, in addition to all
other remedies provided at law or at equity, the Company may petition and obtain
from a court of law or equity both temporary and permanent injunctive relief to
prevent a breach by the Executive of any covenant contained in this Section 7.

8.         Successors; Assignability.

8.1.      Binding Agreement. This Agreement shall be binding upon and shall
inure to the benefit of the Company, its Successors and Assigns, and the Company
shall require any Successors and Assigns to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform if no such succession or assignment had
taken place. This Agreement shall inure to the benefit of and be enforceable by
the Executive’s legal personal representative.

8.2.      No Assignment. Neither this Agreement nor any right or interest
hereunder shall be assignable or transferable by the Executive, his
beneficiaries or legal representatives, except by will or by the laws of descent
and distribution.

9.         Fees and Expenses. The Company shall pay all legal fees and related
expenses (including the costs of experts, evidence and counsel) incurred by the
Executive as they become due as a result of (a) the Executive’s termination of
employment (including all such fees and expenses, if any, incurred in contesting
or disputing any such termination of employment), (b) the Executive seeking to
obtain or enforce any right or benefit provided by this Agreement (including,
without limitation, any such fees and expenses incurred in connection with the
Dispute) or by any other plan or arrangement maintained by the Company under
which the Executive is or may be entitled to receive benefits, and (c) the
Executive’s hearing before the Board as contemplated in Section 2.4 of this
Agreement; provided, however, that the circumstances set forth in clauses (a)
and (b) of this Section 9 (other than as a result of the Executive’s termination
of employment under circumstances described in Section 2.9.2) occurred on or
after a Change in Control.

10.       Notice. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement (including the Notice of
Termination) shall be in writing and shall be deemed to have been duly given
when personally delivered or sent by certified mail, return receipt requested,
postage prepaid, addressed to the respective addresses last given by each party
to the other, provided that all notices to the Company shall be directed to the
attention of the Board with a copy to the Secretary of the Company. All notices
and communications shall be deemed to have been received on the date of delivery
thereof or on the third business day after the mailing thereof, except that
notice of change of address shall be effective only upon receipt.

11.       Non-exclusivity of Rights. Nothing in this Agreement shall prevent or
limit the Executive’s continuing or future participation in any benefit, bonus,
incentive or other plan or


 



--------------------------------------------------------------------------------

program provided by the Company (except for any severance or termination
policies, plans, programs or practices) and for which the Executive may qualify,
nor shall anything herein limit or reduce such rights as the executive may have
under any other agreements with the Company (except for any severance or
termination agreement). Amounts which are vested benefits or which the Executive
is otherwise entitled to receive under any plan or program of the Company shall
be payable in accordance with such plan or program, except as explicitly
modified by this Agreement.

12.       Settlement of Claims. The Company’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any circumstances, including, without
limitation, any set-off, counterclaim, recoupment, defense or other right which
the Company may have against the Executive or others.

13.       Miscellaneous. No provision of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing and signed by the Executive and the Company. No waiver by either party
hereto at any time of any breach by the other party hereto of, or compliance
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time. No agreement or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not expressly set forth in this
Agreement.

14.       Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Georgia without giving
effect to the conflict of laws principles thereof.

15.       Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the provisions hereof.

16.       Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto and supersedes all prior agreements, if any,
understandings and arrangements, oral or written, between the parties hereto
with respect to the subject matter hereof.


 



--------------------------------------------------------------------------------

[SIGNATURES NEXT PAGE]


 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed and
delivered by its duly authorized officers and has caused its proper corporate
seal to be affixed hereto, and the Executive has executed, sealed and delivered
this Agreement, all as of the day and year first above written.

  

 

 

       ABC BANCORP

[CORPORATE SEAL]

 

 





 

By: 


/s/ KENNETH J. HUNNICUTT

 

 

 

--------------------------------------------------------------------------------

ATTEST:



 

 

KENNETH J. HUNNICUTT
PRESIDENT & CEO

/s/ CINDI H. LEWIS

 

 

 

--------------------------------------------------------------------------------

 

 

 

Assistant Secretary

 

 

 

 

 

 

/s/ JON S. EDWARDS

 

 

 

--------------------------------------------------------------------------------

 

 

 

JON S. EDWARDS

 

 

 

 

 


 


 